Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 9, 2021

                                       No. 04-21-00041-CV

                                   IN RE Luis E. SIFUENTES


                                         ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        Relator’s emergency motion is granted in part. Having reviewed the petition for writ of
mandamus, this court believes a serious question concerning the mandamus relief sought
requires further consideration. See TEX. R. APP. P. 52.8(b). The respondents may file a response
to the petition in this court no later than Friday, February 12, 2021, at 12:00pm. Any such
response must conform to Texas Rule of Appellate Procedure 52.4. Relator’s emergency request
to order respondents “not to conduct a drawing for ballot positions and not to move forward with
the printing and programming of ballots for the General Election” is held in abeyance pending
further order of this court.

           It is so ORDERED on February 9, 2021.

                                                            PER CURIAM



           ATTESTED TO: ___________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT